Order entered June 26, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00848-CV

                    THE DALLAS MORNING NEWS, INC., Appellant

                                              V.

                         CHRISTOPHER KEVIN MAPP, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-14-02118-J

                                          ORDER
                           Before Justices Francis, Lang, and Myers

       For reasons set out in our opinion of this date, the Dallas Morning News, Inc.’s July 28,

2014 conditional motion to dismiss appeal as moot and August 1, 2014 supplement to motion are

DENIED.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE